Citation Nr: 1134711	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin disorders.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an increased rating in excess of 10 percent for arthritis of the left knee.  

7.  Entitlement to an increased rating in excess of 10 percent for arthritis of the right knee.  

8.  Entitlement to an increased rating in excess of 10 percent for scars of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1972 to September 1975 and from January 2003 to January 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the May 2007 substantive appeal submitted by the Veteran, he requested that a hearing be held at the RO before a member of the Board (Travel Board hearing).  In June 2007, he repeated this request for a Board hearing at the RO.  In August 2009, the Veteran requested review of his appeal by a RO decision review officer (DRO), which was held in February 2010.  In a September 2010 response to a supplemental statement of the case, the Veteran reiterated his request for a Board hearing at the RO (a Travel Board hearing).  

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a Travel Board hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


